DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (04/21/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. Jong Wan Suh (Reg. No. 79350) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (1, 3 -6, 8, 10 -13, and 16) remain pending on this application, of which claims (1, 8 and 16) are the three (3) parallel running independent claims on record, being amended. Claims (2, 7, 9, 14, and 15) were cancelled, and claim (16) newly added.

3.2.	A call was placed to the office of Atty. J. Suh (without success), and in order to discuss the latest amendment, and a new path moving forward. However, no replay received.

 					  Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, and for the following reasons:

4.1.	Examiner considers that the combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part were very well-known and used in the codec art, way before the invention was filed, also associated and supported by the VVC codec WD 4 standard papers. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose the newly incorporated feature of [a width and/or a height size less-equal than the max transform partition size; [pages 8-9]); the examiner undersigned respectfully disagrees because 
_ under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, and 
_ considering that changing the size-correlation of “block partitions” does not have patentable weight (to be considered a design choice), 
_ the PA combined on record, and specifically “AKR” in details discloses plurality of syntax and semantics associated with ISP mode technique, in accordance with WD4  (matching Chen papers description, emphasis added), including Tables (2 -4), associated with sections [AKR; 0017 -0021; 0141; 0220].
Also, the MPEP is clear regarding this type of claim language as - Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007). 
See also related as - “Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device wasn’t patentably distinct from the PA device).

5.2.	Applicant argues – (…the validity of the AKR provisional date; [page 10]); the examiner respectfully disagrees. The cited improper Table 2, is clearly attached in the provisional specs (as originally filed) in [Prov. 62801625; 0064], replicating the syntax of the ISP in JVET WD 4, also similar to Chen; …and therefore the rejection is proper.

5.3.	With respect to the newly added amended features in the claims, please refer to the Rejection section (6) for rationale/motivation, and other details.	

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 
            		                       35 USC § 103 rejection
6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.2.	Claims (1, 3 -6, 8, 10 -13, 16) are rejected under 35 U.S.C. 103 as being unpatentable over Chen; et al. (“Algorithm description for Versatile Video Coding and TM 4”; hereafter “Chen”) in view of Ramasubramonian; et al (US 20200252608, with provisional benefit; hereafter “AKR”).
Claim 1. (Currently Amended) Chen discloses the invention substantially as claimed - An image decoding method performed by a decoding apparatus, the method comprising: (e.g. a codec ecosystem in accordance with the VVC standard, wherein ISP is implemented for intra-prediction codec step, as detailed described in sections [Chen; 3.3/3.3.4]);
receiving prediction mode information for a current block; (e.g. see [Chen; 3.3/3.3.4]);
receiving intra sub-partition (ISP) related information for the current block based on a size of the current block and a maximum transform block size; (e.g. see [Chen; 3.3/3.3.4]); 
deriving an intra prediction mode of the current block based on the prediction mode information; and (e.g. see [Chen; 3.3/3.3.4]);
generating a prediction sample of the current block based on the intra prediction mode and the ISP related information, (e.g. see [Chen; 3.3/3.3.4]);
Given the teachings of Chen; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed (i.e. no encoder/decoder structural support), are missed or not fully described in the papers.
For the purpose of additional clarification and in the same filed of endeavor, AKR in details discloses an ecosystem of the same (Fig. 1), including encoder (Fig. 10) and decoder (Fig. 11), similarly employing ISP for vertical/horizontal split (Figs 2 -3) and flag signaling; [AKR; 0071; 0117], in accordance with the VVC specs WD 4; [see also AKR Provisional [0063].
More specifically AKR teaches - wherein the ISP related information includes information on whether ISP is applied to the current block, (e.g. see ISP in accordance with VVC; [AKR; 0071]) 
wherein, for the current block having: (i) a width less than or equal to the maximum transform block size and (ii) a height less than or equal to the maximum transform block size, the ISP related information is received, (e.g. see Tables (2 -4), associated with sections [AKR; 0017 -0021; 0141; 0220]);
wherein, based on the width of the current block being greater than the maximum transform block size and the height of the current block being less than or equal to the maximum transform block size, the ISP related information is not received, and (e.g. see Tables (2 -4), associated with sections [AKR; 0017 -0021; 0141; 0220]);
wherein, based on the height of the current block being greater than the maximum transform block size and the width of the current block being less than or equal to the maximum transform block size, the ISP related information is not received; (e.g. see Tables (2 -4), associated with sections [AKR; 0017 -0021; 0141; 0220]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Chen with the codec architecture of AKR, in order to provide improved block prediction based on size (width, height) threshold constrains as desired; [AKR; Summary].)

Claim 2. (Canceled)  

Claim 3. (Currently Amended) Chen/AKR discloses - The image decoding method of claim 1, wherein, based on the information on whether the ISP is applied, indicating that the ISP is applied to the current block, the ISP related information further includes information on a split direction; (e.g. see 0087; 0117, and syntax Tables (2 -4); the same motivation applied as given to claim 1 above.) 

Claim 4. (Original) Chen/AKR discloses - The image decoding method of claim 3, wherein the information on whether the ISP is applied includes an intra_subpartitions_mode_flag field, and a value of the intra_subpartitions_mode_flag field is 0 or 1, and wherein the information on the split direction includes an intra_subpartitions_split_flag field, and a value of the intra_subpartitions_split_flag field is 0 or 1; (e.g. see analogous in at least syntax Tables (2 -4) for analogous variable specifications and signaling; [AKR; 0130-0143]; the same motivation applied as given to claim 1 above.) 

Claim 5. (Original) Chen/AKR discloses - The image decoding method of claim 3, wherein the prediction sample is generated based on the intra prediction mode and sub-partitions of the current block, and (e.g. see syntax Tables (2 -4) and at least [AKR; 0071; 0117])
wherein the sub-partitions of the current block are derived based on the information on the split direction; (e.g. see split direction requirements in at least [AKR; 0085 -0087]; the same motivation applied as given to claim 1 above.) 

Claim 6. (Currently Amended) Chen/AKR discloses - The image decoding method of claim 5, wherein the sub- partitions of the current block include a first sub-partition and a second sub-partition, wherein the prediction sample includes a prediction sample of the first sub-partition and a prediction sample of the second sub-partition, (e.g. see ISP split into two or more partitions; [AKR; 0117]) 
wherein the prediction sample of the first sub-partition is generated based on the intra prediction mode and neighboring samples of the first sub-partition, and (e.g. see analogous use of neighboring correlation in at last [AKR; 0087]) 
wherein the prediction sample of the second sub-partition is generated based on the intra prediction mode and the prediction sample of the first sub-partition; (e.g. see similar in at least [AKR; 0085 -0087]; the same motivation applied as given to claim 1 above.)  

Claim 7. (Canceled)  

Claim 8. (Currently Amended) Chen/AKR discloses - An image encoding method performed by an encoding apparatus, the method comprising: 
deriving an intra prediction mode of a current block; 
deriving intra sub-partitions (ISP) related information for the current block based on a size of the current block and a maximum transform block size; 
generating a prediction sample of the current block based on the intra prediction mode and the ISP related information; 
generating a residual sample based on the prediction sample; and encoding image information including prediction mode information on the intra prediction mode, the ISP related information and information on the residual sample, 
wherein the ISP related information includes information on whether ISP is applied to the current block, wherein, for the current block having 
(i) a width less than or equal to the maximum transform block size and 
(ii) a height less than or equal to the maximum transform block size, the ISP related information is derived, 
wherein, based on the width of the current block being greater than the maximum transform block size and the height of the current block being less than or equal to the maximum transform block size, the ISP related information is not derived, and 
wherein, based on the height of the current block being greater than the maximum transform block size and the width of the current block being less than or equal to the maximum transform block size, the ISP related information is not derived. (Current list all the same elements as recite in Claim 1 above, but in “encoder method form” instead and is/are therefore on the same premise.) 

Claim 9. (Canceled)  

Claim 10. (Currently Amended) Chen/AKR discloses - The image encoding method of claim 8, wherein, based on the information on whether the ISP is applied, indicating that the ISP is applied to the current block, the ISP related information further includes information on a split direction. (The same rationale and motivation apply as given to claims (1 and 3) above.)

Claim 11. (Original) Chen/AKR discloses - The image encoding method of claim 10, wherein the information on whether the ISP is applied includes an intra_subpartitions_mode_flag field, and a value of the intra_ subpartitions_mode_ flag field is 0 or 1, and wherein the information on the split direction includes an intra_subpartitions_split_flag field, and a value of the intra_subpartitions_split_flag field is 0 or 1. (The same rationale and motivation apply as given to claims (1 and 4) above.)

Claim 12. (Original) Chen/AKR discloses - The image encoding method of claim 10, wherein the prediction sample is generated based on the intra prediction mode and sub-partitions of the current block, and wherein the sub-partitions of the current block are derived based on the information on the split direction. (The same rationale and motivation apply as given to claims (1 and 5) above.)

Claim 13. (Currently Amended) Chen/AKR discloses - The image encoding method of claim 12, wherein the sub- partitions of the current block include a first sub-partition and a second sub-partition, wherein the prediction sample includes a prediction sample of the first sub-partition and a prediction sample of the second sub-partition, wherein the prediction sample of the first sub-partition is generated based on the intra prediction mode and neighboring samples of the first sub-partition, and wherein the prediction sample of the second sub-partition is generated based on the intra prediction mode and the prediction sample of the first sub-partition. (The same rationale and motivation apply as given to claims (1 and 6) above.)

Claims 14-15. (Canceled)  
  
Claim 16. (New) Chen/AKR discloses - A non-transitory computer-readable digital storage medium storing a bitstream generated by a method, the method comprising: 
performing deriving an intra prediction mode of a current block, 
deriving intra sub-partitions (ISP) related information for the current block based on a size of the current block and a maximum transform block size, 
generating a prediction sample of the current block based on the intra prediction mode and the ISP related information, 
generating a residual sample based on the prediction sample, and generating the bitstream by encoding image information including prediction mode information on the intra prediction mode, the ISP related information and information on the residual sample, 
wherein the ISP related information includes information on whether ISP is applied to the current block, wherein, for the current block having 
(i) a width less than or equal to the maximum transform block size and 
(ii) a height less than or equal to the maximum transform block size, the ISP related information is derived, 
wherein, based on the width of the current block being greater than the maximum transform block size and the height of the current block being less than or equal to the maximum transform block size, the ISP related information is not derived, and 
wherein, based on the height of the current block being greater than the maximum transform block size and the width of the current block being less than or equal to the maximum transform block size, the ISP related information is not derived. (Current list all the same elements as recite in at least Claim 1 above, but in “CRM form” instead and is/are therefore on the same premise.) 

                   Examiner’s Notes

8.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

                                                             Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation:

US 20200252608 A1	RAMASUBRAMONIAN; et al.	H04N19/119; H04N19/593; 
US 11159795 B2		ZHAO; Xin et al.		H04N19/12; H04N19/44; H04N19/18;
US 20200288131 A1	ZHAO; Xin et al.		H04N19/12; H04N19/44; H04N19/18;
US 20210409710 A1	ZHAO; Xin et al.		H04N19/188; H04N19/12; H04N19/18;
US 20210266581 A1	JUNG; et al.			H04N19/70; H04N19/46; H04N19/61;
US 20220078420 A1	LI; Ling et al.			H04N19/159; H04N19/593;
US 20220086490 A1	KOO; Moonmo et al.	H04N19/122; H04N19/61; 
US 20220109875 A1	KOO; Moonmo et al.	H04N19/46; H04N19/61; H04N19/17;

9.2. Non-Patent documentation:

_ Versatile video coding; Oct-2018; (recorded on file).
_ Versatile video coding; Jan-2019; (recorded on file).
_ Disable ISP mode for 128xN, Nx128 blocks; Jang - March 19-2019; (recorded on file). 

                                                               CONCLUSIONS

10.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.